Citation Nr: 9909829	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of lead 
poisoning.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to June 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for residuals of lead 
poisoning.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in Atlanta, 
Georgia, on December 8, 1998, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

At his December 1998 hearing before a member of the Board the 
veteran submitted new and material evidence to reopen his 
claim of entitlement to service connection for Agent Orange 
exposure.  He also submitted claims of entitlement to service 
connection for an acquired psychiatric disorder and chronic 
fatigue syndrome, diagnosed as neurosthenia in service.  
These issues have not been developed by the RO and are 
referred to the RO for appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for lead 
poisoning.  Although the record does not contain medical 
evidence sufficient to allow the veteran's claim at this 
time, even where a claim is not well grounded, if a claimant 
puts the VA on notice of the existence of evidence which 
would make the claim well grounded or would satisfy the 
criteria for a petition to reopen, the VA is obliged under 
38 U.S.C.A. § 5103(a) (West 1991), to advise the claimant of 
the evidence needed to complete his application.  Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995); Graves v. Brown, 8 
Vet. App. 522 (1996).  

The veteran testified at a July 1998 hearing before the RO 
that a doctor at the VA medical facility in Decatur, Georgia, 
informed him that his bladder cancer was originally related 
to paint or fiberglass.  Although treatment records from the 
Decatur VA medical facility are of record, there is no such 
statement in the claims file.  Therefore, the RO should 
contact the veteran and inform him that he should have this 
doctor submit a written statement to the record corroborating 
this opinion.  

Additionally, at his December 1998 hearing before a member of 
the Board the veteran stated that he was diagnosed with lead 
poisoning while being treated at the United States Naval 
Hospital in San Diego, California, in 1970 or 1971.  Because 
these records may be probative of the veteran's claim, the RO 
should obtain any necessary releases and attempt to retrieve 
these records from the Naval Hospital and associate them with 
the claims file.  Also, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  The 
RO should also notify the veteran that he 
should contact the VA doctor who informed 
him that his bladder cancer was related 
to paint or fiberglass and have this 
doctor submit a statement to this effect 
to the record.

2.  The RO should obtain any necessary 
medical releases and then contact the 
United States Naval Hospital in San 
Diego, California, and attempt to obtain 
any treatment records, including any 
archived records, pertaining to the 
veteran for the period from 1970 to 1971. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


